DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 reads, “cycle plate” instead of –circle plate--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staade et al. (2015/0135866) in view of Cole (4,015,669) and Toshiba (JP 2012-80661).

Regarding claims 1 and 2, Staade et al. discloses a work equipment for a motor grader comprising:
A drawbar (20) having a drawbar plate (aperture plate – Figure 1) extending along a horizontal surface
A bearing (48) having an outer ring (50) that has an annular shape when seen from a plan view and is fixed to a lower surface of the drawbar plate, and an inner ring (52) that has an annular shape when seen from a plan view, is disposed inside the outer ring, is connected to the outer ring so as to be rotatable in a peripheral direction with respect to the outer ring, and is provided with an inner gear (26) in an inner peripheral surface of the inner ring
a circle (24) having a circle plate (56) that is fixed to a lower end of the inner ring over the peripheral direction that protrudes outward in a radial direction of the outer ring (See Figure 3), an outer peripheral side wall portion (58) that is connected to an outer peripheral side of the circle plate and has a cylindrical shape surrounding the bearing from an outer peripheral side and that forms a clearance between the outer peripheral side wall portion and the lower surface of the drawbar plate,
a blade supported by the circle


Staade discloses the invention as described above, and further discloses the need for lubrication around the gear elements (Pgph 0032).  Staade fails to specifically disclose a lubrication unit that supplies a lubricant to the space.  Like Staade, Cole also discloses a circle drive for a motor grader.  Unlike Staade, Cole discloses a lubricant chamber/unit which carries a supply of lubricant for the input drive member and for the ring gear.  IT would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lubricant supply/unit in Staade as taught by Cole to ensure that lubrication is supplied to the moving parts of the gear assembly to avoid damage to the gear assembly as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

The combination of Staade and Cole discloses the invention as described above, but fails to specifically disclose additional circumferential side walls and ribs.  Like the combination of Staade and Cole, Toshiba also discloses a lubricated mechanical device.  Unlike the combination, Toshiba discloses that labyrinth type walls are known to be effective at limiting dust and debris from entrance into the mechanical system and preventing the loss of lubrication (pgph 0005-0008).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include additional walls and ribs within the gear housing to prevent the loss of lubrication and the ingress of dust and debris as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671